Citation Nr: 0923307	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  04-37 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska



THE ISSUE

Entitlement to a rating in excess of 10 percent for 
lumbosacral strain.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1995 to June 2004.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a June 2004 
rating decision by the Seattle, Washington Department of 
Veterans Affairs (VA) Regional Office (RO) which granted 
service connection for lumbosacral strain, rated 0 percent, 
effective June 5, 2004.  In April 2007, this matter was 
remanded for further development.  A June 2008 rating 
decision increased the rating to 10 percent, effective the 
day of award of service connection.  As the Veteran has not 
expressed satisfaction with the 10 percent rating, and it is 
less than the maximum under applicable criteria, the matter 
remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  
The Veteran's claims file is now in the jurisdiction of the 
Anchorage, Alaska RO.  


FINDINGS OF FACT

At no time during the appeal period is the Veteran's 
lumbosacral strain shown to have been manifested by forward 
flexion of the thoracolumbar spine limited to 60 degrees or 
less or combined range of thoracolumbar motion 120 degrees or 
less; muscle spasm or guarding severe enough to result in 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis is not shown; 
incapacitating episodes are not shown; neurologic symptoms 
warranting a separate rating are not shown; and the spine is 
not ankylosed.


CONCLUSION OF LAW

A rating in excess of 10 percent for the lumbosacral strain 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 4.7, 4.71a, Code 5243 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

As noted, this appeal is from the initial rating assigned 
with a grant of service connection.  The statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, statutory notice has served its purpose, and its 
application is no longer required because the claim has been 
substantiated.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  A September statement of the case (SOC), and July 
2008 supplemental SOC provided notice on the "downstream" 
issue of an increased initial rating, and readjudicated the 
matter after the Veteran had opportunity to respond.  He has 
not alleged that he is prejudiced by a notice defect.  See 
Goodwin v. Peake, 22. Vet. App. 128 (2008).

Regarding VA's duty to assist, to the extent possible, all 
available pertinent medical evidence identified by the 
Veteran has been obtained.  Notably, pursuant to the Board's 
remand) a May 2007 letter asked the Veteran to provide 
releases for any pertinent outstanding treatment records, 
particularly records from Dr. P.  He did not respond.)  He 
was afforded VA examinations in February 2004 (pre-discharge) 
and (also pursuant to the April 2007 Board remand) in May 
2008.  VA's duty to assist him in the development of facts 
pertinent to his claim is met.

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis will 
focus specifically on what the evidence shows, or fails to 
show, as to the claims.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
more closely approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In a case (as here) involving the initial rating assigned 
with a grant of service connection, the possibility of 
"staged" ratings for separate periods of time, based on 
facts found, should be considered.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  As the criteria for the 10 percent 
rating currently assigned encompass the greatest degree of 
severity of the Veteran's lumbosacral strain shown at any 
time during the appeal period, the Board finds that 
"staged" ratings are not warranted. 

On February 2004 (prior to discharge from service) VA 
examination, the Veteran reported low back pain that worsened 
on standing for long periods of time, bending, stooping, or 
lifting heavy objects.  He indicated that the pain was a 3 to 
4 on a scale of 10.  He denied episodic flare-ups with 
associated loss of range of motion.  He did not require a 
brace.  He stated that he could walk for hours before he had 
to stop due to back pain.  Physical examination revealed 
normal gait.  Curvature of the spine was normal.  There were 
no muscle spasms, and no tenderness to percussion.  Range of 
motion studies revealed flexion to 95 degrees; extension to 
35 degrees; lateral bending to 40 degrees bilaterally; 
rotation to 35 degrees bilaterally.  The diagnosis was 
lumbosacral strain with minimal functional impairment.

VA records from July to September 2004 show continuing low 
back pain complaints.  A July 2004 lumbar spine X-ray was 
interpreted as essentially normal.

In an October 2004 letter, Dr. G. A. E., D.C. indicated he 
performed chiropractic examinations on the Veteran in May, 
June, and August 2004; and all three showed that the Veteran 
experienced functional loss of range of motion.

On May 2008 VA examination, the Veteran reported that cross 
country skiing makes his back hurt and handling bulky boxes 
at work which involves stooping and bending also hurts his 
back.  He reported that he still receives chiropractic 
treatment which relieves his low back pain for up to a week.  
He reported that he was employed by Federal Express and had 
not missed any time from work due to his low back disability.  
He denied bladder or bowel symptoms.  Physical examination 
revealed normal gait; there was no muscle spasm, localized 
tenderness, or guarding; and there was no abnormal spinal 
contour.  Range of motion studies revealed flexion to 90 
degrees, with pain at 90 degrees; extension to 20 degrees, 
with pain beginning at 18 degrees; right lateral flexion to 
28 degrees, with pain at 22 degrees; left lateral flexion to 
30 degrees; and right and left lateral rotation to 30 
degrees, each.  X-rays revealed redemonstration of 
postsurgical changes along the right side of the lumbar spine 
without significant degenerative disc or degenerative joint 
disease.  The diagnosis was strain of the lumbar spine.  The 
examiner noted that pain significantly affected the Veteran's 
employment as he experienced it with lifting and carrying.

The Veteran's service-connected lumbosacral may be rated 
either under the General Rating Formula for Diseases and 
Injuries of the Spine (with separate evaluation for any 
neurologic abnormality) or based on Incapacitating episodes, 
whichever is to his greater benefit.  See 38 C.F.R. § 4.71a, 
Codes 5243.  Given that a 10 percent rating is already 
assigned throughout, the focus is on criteria that would 
allow for a rating in excess of 10 percent.

The General Rating Formula for Diseases and Injuries of the 
Spine (General Formula) provides a 20 percent rating for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees (or combined range of 
motion not greater than 120 degrees) or muscle spasm or 
guarding severe enough to result in abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent rating requires forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less or for favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating requires unfavorable ankylosis of 
the entire thoracolumbar spine.  A 100 percent disability 
rating is assigned for unfavorable ankylosis of the entire 
spine.  The combined range of motion refers to the sum of the 
ranges of flexion, extension, right and left lateral flexion, 
and right and left rotation.  See Note 2 following general 
Formula.  38 C.F.R. § 4.71a.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides a 20 percent rating for 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months; a 40 
percent rating for incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months and a 60 percent rating for incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Code 5243 provides that, for purposes of ratings 
under Code 5243, an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a.

On close review of the record, the Board found no distinct 
period of time during the appeal period when symptoms of the 
Veteran's lumbosacral strain were of (or approximated) such 
nature and gravity as to warrant a rating in excess of 10 
percent. 

Incapacitating episodes of disc disease are neither shown, 
nor alleged; thoracolumbar forward flexion has consistently 
been greater than to 60 degrees, and the combined ranges of 
motion have consistently exceeded 120 degrees.  The Veteran 
has not complained of muscle spasm, and spasm was not noted 
on examinations.  Severe guarding likewise was not noted.  
Separately ratable neurologic symptoms are not shown.  The 
spine is not ankylosed.  The disability picture presented 
does not warrant a rating in excess of 10 percent under any 
applicable criteria.  

The Board has also considered whether the disability picture 
presented is such that referral for extraschedular 
consideration under 38 C.F.R. § 3.321 is indicated.  The 
Veteran asserts (and the Board finds no reason to question) 
that his low back disability impacts adversely on his ability 
to engage in the more strenuous activities at work involving 
lifting or extensive bending.  However, such degree of 
disablement is encompassed by the 10 percent rating currently 
assigned.  The General Formula specifically provides that the 
limitations associated with the various numerical ratings are 
for disability "with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
38 C.F.R. § 4.71a.  All symptoms shown are encompassed in the 
schedular criteria, and the schedular criteria are not 
inadequate.  Furthermore, the disability picture presented by 
the lumbosacral strain is not exceptional.  While the Veteran 
may have to refrain from strenuous activities such as heavy 
lifting at work or cross-country skiing for leisure, such 
functional restrictions are consistent with a compensable 
back disability.  It is neither shown nor alleged that the 
low back disability has caused marked interference with 
employment, required frequent hospitalization, or involves 
any other factors of similar gravity.  Consequently, referral 
for extraschedular consideration is not indicated.  See Thun 
v. Peake, 22 Vet. App. 111 (2008).  The preponderance of the 
evidence is against the Veteran's claim; hence, it must be 
denied.


ORDER

A rating in excess of 10 percent for lumbosacral strain is 
denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


